IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,884



                       EX PARTE BEULAH JOHNSON, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 09-08009-A IN THE CRIMINAL DISTRICT COURT
                        FROM JEFFERSON COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery and was

sentenced to three years’ imprisonment.

       In her writ application, Applicant contends, inter alia, that her sentence is not authorized by

law. She argues the convictions used to enhance the punishment range were not sequential because

the second previous offense occurred before and not after the first previous conviction had become

final. See TEX . PENAL CODE § 12.42(a)(2). The convicting court agrees and recommends that relief
                                                                                                   -2-

be granted. After an independent review of the record provided to this Court, we agree with the

convicting court’s recommendation.

       Applicant’s unlawful sentence claim is properly raised before this Court, and relief is granted.

See Ex parte Rich, 194 S.W.3d 508, 511 (Tex. Crim. App. 2006). “[T]he proper remedy is to allow

Applicant to withdraw [her] plea and remand the case to the trial court, putting both parties back in

their original positions before they entered into the plea bargain.” Id. at 514-15. The judgment in

Cause No. 09-08009, The State of Texas v. Beulah Johnson a/k/a Beulah Lee Johnson, in the

Criminal District Court of Jefferson County is set aside, and Applicant is remanded to the custody

of the Sheriff of Jefferson County to answer the charges as set out in the indictment. The trial court

shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.




Delivered: September 26, 2012

Do Not Publish